Citation Nr: 1712275	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Whether the Veteran's income is excessive for the purpose of payment of non-service-connected pension benefits for 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO. In June 2016, the Veteran testified in a hearing at the RO before the undersigned. A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for hypertension has been perfected, but not yet certified to the Board. The Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  The Board will not therefore accept jurisdiction over the issue at this time.

FINDING OF FACT

The Veteran's countable income for VA purposes of $21,600 in 2008, has exceeded the applicable income limits for the receipt of non-service-connected pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA non-service-connected pension benefits for 2008. 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in April 2009. The claim was last adjudicated in January 2011.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's submitted financial records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

Non-service-connected Pension

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section. 38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522. 

In this case, the RO denied entitlement to nonservice-connected pension benefits, finding that the Veteran's income was excessive for VA pension purposes. 

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. § 3.3(a)(3) (2008). The MAPR is periodically increased from year to year. See 38 C.F.R. § 3.23(a) (2008). The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. § 3.23(b) (2008).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a) (West 2005); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2008). Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See 38 C.F.R. § 3.272(g)(1)(iii) (2008). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

Based on the income and medical expense records available in the claims file, the Veteran's countable income has exceeded the applicable income limits for receipt of non-service-connected pension for 2008. 

For 2008, the MAPR for a single veteran with no dependents is $11,181. 

With regard to total income for 2008, the income received for the Veteran is derived from one source: U.S. Civil Service retirement benefits received on a monthly basis. 

On his VA Form 21-527 submitted in September 2008, the Veteran reported monthly income consisting of $1,800.00 in U.S. Civil Service retirement benefits. Thus, the Veteran's reported annual family income for 2008 was $21,600.00, which exceeds the MAPR of $11,181.00 in effect at that time. 

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses. The RO requested information regarding the Veteran's unreimbursed medical expenses for 2008. The Veteran submitted a medical expense report generally detailing expenses paid for the years 2004 to 2008.  

Even with consideration of his medical expenses for the year 2008, the Veteran's countable annual income exceeds the MAPR for 2008. Based on the information in the claims file, the Veteran's deductible unreimbursed medical expenses amounted to $5,807.30 in 2008. The Veteran reported paying $700.00 for outpatient surgery copay (May 2008); $505.39 for doctor visit copay (May 2008); $3,103.91 for out-of-pocket hospital charges (January -December 2008); $567.00 for emergency injury copay (February 2008) and $931.00 for hospital emergency admission copay (August 2008).

Those unreimbursed medical expenses in excess of $559, which is five percent of the MAPR for a single veteran with no dependents may be used to reduce total income. 

To the extent that the Veteran's annual medical expenses exceeded five percent of the MAPR for 2008, the total deductible annual medical expenses for 2008 was $5,248.30. Subtracting this amount from his annual income gives countable income $16,351.70 in 2008. This amount exceeds the MAPR of $11,181.00 in effect for non-service connected pension eligibility for 2008, as outlined above. 

Because the Veteran's household income exceeded the income limits for purposes of payment of non-service-connected pension benefits for the 12-month annualization period on appeal, the Veteran does not meet the eligibility requirements for pension.

The Board makes no finding as to the Veteran's entitlement to pension payments beyond 2008, as the Veteran must furnish evidence to support his continued entitlement to pension. 


ORDER

Entitlement to nonservice-connected pension benefits is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


